
	

113 HR 1342 IH: Helping Save Americans’ Health Care Choices Act of 2013
U.S. House of Representatives
2013-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1342
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2013
			Mr. Fleming
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To repeal provisions of the Patient Protection and
		  Affordable Care Act relating to health savings accounts, and for other
		  purposes.
	
	
		1.Short title, etc
			(a)Short
			 titleThis Act may be cited
			 as the Helping Save Americans’ Health
			 Care Choices Act of 2013.
			(b)Table of
			 sectionsThe table of sections for this Act is as follows:
				
					Sec. 1. Short title, etc.
					Sec. 2. Repeal of additional tax from distributions from HSAs
				and MSAs.
					Sec. 3. Repeal of limitation on deductions making
				non-prescription drugs non-qualifying distributions from tax-preferred
				accounts.
					Sec. 4. Treatment of high deductible health plans as qualified
				health plan under the Patient Protection and Affordable Care Act.
					Sec. 5. Repeal of limitation on health flexible spending
				arrangements under cafeteria plans.
					Sec. 6. Saver’s credit for contributions to health savings
				accounts.
					Sec. 7. HSA funds for premiums for high deductible health
				plans.
					Sec. 8. Requiring greater coordination between high deductible
				health plan administrators and HSA account administrators so that enrollees can
				enroll in both at the same time.
					Sec. 9. Special rule for certain medical expenses incurred
				before establishment of account.
					Sec. 10. Provisions relating to medicare.
					Sec. 11. Individuals eligible for veterans benefits for a
				service-connected disability.
					Sec. 12. Increase the maximum contribution limit to an HSA to
				match deductible and out-of-pocket expense limitation.
					Sec. 13. FSA funds may be used for long-term care insurance
				premiums.
					Sec. 14. Individuals eligible for TRICARE.
					Sec. 15. Certain physician fees to be treated as medical
				care.
					Sec. 16. Allow both spouses to make catch-up contributions to
				the same HSA account.
					Sec. 17. High deductible health plans renamed as HSA qualified
				health plans.
				
			2.Repeal of
			 additional tax from distributions from HSAs and MSAsSection 9004 of the Patient Protection and
			 Affordable Care Act is hereby repealed, and effective as of the date of the
			 enactment of such Act the provisions of the Internal Revenue Code of 1986
			 amended by such section are amended to read as such provisions would read if
			 such section had never been enacted.
		3.Repeal of
			 limitation on deductions making non-prescription drugs non-qualifying
			 distributions from tax-preferred accountsSection 9003 of the Patient Protection and
			 Affordable Care Act is hereby repealed, and effective as of the date of the
			 enactment of such Act the provisions of the Internal Revenue Code of 1986
			 amended by such section are amended to read as such provisions would read if
			 such section had never been enacted.
		4.Treatment of high
			 deductible health plans as qualified health plan under the Patient Protection
			 and Affordable Care ActSubparagraph (B) of section 1301(a)(1) of
			 the Patient Protection and Affordable Care Act is amended by inserting
			 or meets the requirements for a high deductible health plan under
			 section 223(c)(2) of the Internal Revenue Code of 1986 after
			 section 1302(a).
		5.Repeal of limitation
			 on health flexible spending arrangements under cafeteria plansSections 9005 and 10902 of the Patient
			 Protection and Affordable Care Act are hereby repealed, and effective as of the
			 date of the enactment of such Act the provisions of the Internal Revenue Code
			 of 1986 amended by such sections are amended to read as such provisions would
			 read if such sections had never been enacted.
		6.Saver’s credit for
			 contributions to health savings accounts
			(a)Allowance of
			 creditSubsection (a) of
			 section 25B of the Internal Revenue Code of 1986 is amended by inserting
			 aggregate qualified HSA contributions and after so much
			 of the.
			(b)Qualified HSA
			 contributionsSubsection (d) of section 25B of such Code is
			 amended by redesignating paragraph (2) as paragraph (3) and by inserting after
			 paragraph (1) the following new paragraph:
				
					(2)Qualified HSA
				contributionsThe term
				qualified HSA contribution means, with respect to any taxable
				year, a contribution of the eligible individual to a health savings account (as
				defined in section 223(d)(1)) for which a deduction is allowable under section
				223(a) for such taxable
				year.
					.
			(c)Conforming
			 amendmentThe first sentence of section 25B(d)(3)(A) of such Code
			 (as redesignated by subsection (b)) is amended to read as follows: The
			 aggregate qualified retirement savings contributions determined under paragraph
			 (1) and qualified HSA contributions determined under paragraph (2) shall be
			 reduced (but not below zero) by the aggregate distributions received by the
			 individual during the testing period from any entity of a type to which
			 contributions under paragraph (1) or paragraph (2) (as the case may be) may be
			 made..
			(d)Effective
			 dateThe amendments made by this section shall apply to
			 contributions made after December 31, 2013.
			7.HSA funds for premiums
			 for high deductible health plans
			(a)In
			 generalSubparagraph (C) of
			 section 223(d)(2) of the Internal Revenue Code of 1986 is amended by striking
			 or at the end of clause (iii), by striking the period at the end
			 of clause (iv) and inserting , or, and by adding at the end the
			 following:
				
					(v)a high deductible health plan if—
						(I)such plan is not
				offered in connection with a group health plan, and
						(II)no portion of any
				premium (within the meaning of applicable premium under section 4980B(f)(4))
				for such plan is excludable from gross income under section
				106.
						.
			(b)Effective
			 DateThe amendment made by subsection (a) shall apply to premiums
			 for a high deductible health plan for periods beginning after December 31,
			 2013.
			8.Requiring greater
			 coordination between high deductible health plan administrators and HSA account
			 administrators so that enrollees can enroll in both at the same
			 timeThe Secretary of the
			 Treasury, through the issuance of regulations or other guidance, shall
			 encourage administrators of health plans and trustees of health savings
			 accounts to provide for simultaneous enrollment in high deductible health plans
			 and setup of health savings accounts.
		9.Special rule for
			 certain medical expenses incurred before establishment of account
			(a)In
			 generalSubsection (d) of section 223 of the Internal Revenue
			 Code of 1986 is amended by redesignating paragraph (4) as paragraph (5) and by
			 inserting after paragraph (3) the following new paragraph:
				
					(4)Treatment of
				account established before tax return due for tax yearFor purposes of this section, if, before
				the time prescribed by law for filing the return of tax for a taxable year (not
				including extensions thereof), a taxpayer—
						(A)establishes a
				health savings account,
						(B)makes contributions to a health savings
				account on account of such taxable year, or
						(C)makes payments or
				distributions from a health savings account for such taxable year,
						the health
				savings account shall be deemed to be established on the last day of such
				taxable year and such contributions and distributions shall be deemed to have
				been made on account of such taxable
				year..
			(b)Conforming
			 amendmentParagraph (5) of
			 section 223(d) of such Code, as redesignated by subsection (a), is amended by
			 striking subparagraph (B) and redesignating subparagraphs (C) through (E) as
			 subparagraphs (B) through (D), respectively.
			(c)Effective
			 dateThe amendments made by this section shall apply with respect
			 to health savings accounts established, and contributions to and distributions
			 from health savings accounts after, the date of the enactment of this
			 Act.
			10.Provisions
			 relating to medicare
			(a)Individuals over
			 age 65 only enrolled in medicare part
			 ASection 223(b)(7) of the
			 Internal Revenue Code of 1986 (relating to contribution limitation on Medicare
			 eligible individuals) is amended by adding at the end the following new
			 sentence: This paragraph shall not apply to any individual during any
			 period the individual’s only entitlement to such benefits is an entitlement to
			 hospital insurance benefits under part A of title XVIII of such Act pursuant to
			 an enrollment for such hospital insurance benefits under section 226(a)(1) of
			 such Act..
			(b)Medicare
			 beneficiaries participating in medicare advantage MSA may contribute their own
			 money to their MSASubsection (b) of section 138 of such Code is
			 amended by striking paragraph (2) and by redesignating paragraphs (3) and (4)
			 as paragraphs (2) and (3), respectively.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			11.Individuals
			 eligible for veterans benefits for a service-connected disability
			(a)In
			 generalSection 223(c)(1) of the Internal Revenue Code of 1986
			 (defining eligible individual) is amended by adding at the end the following
			 new subparagraph:
				
					(C)Special rule for
				individuals eligible for certain veterans benefitsFor purposes
				of subparagraph (A)(ii), an individual shall not be treated as covered under a
				health plan described in such subparagraph merely because the individual
				receives periodic hospital care or medical services for a service-connected
				disability under any law administered by the Secretary of Veterans Affairs but
				only if the individual is not eligible to receive such care or services for any
				condition other than a service-connected
				disability.
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			12.Increase the
			 maximum contribution limit to an HSA to match deductible and out-of-pocket
			 expense limitation
			(a)Self-Only
			 coverageSubparagraph (A) of
			 section 223(b)(2) of the Internal Revenue Code of 1986 is amended by striking
			 $2,250 and inserting the amount in effect under
			 subsection (c)(2)(A)(ii)(I).
			(b)Family
			 coverageSubparagraph (B) of
			 section 223(b)(2) of such Code is amended by striking $4,500 and
			 inserting the amount in effect under subsection
			 (c)(2)(A)(ii)(II).
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			13.FSA funds may be
			 used for long-term care insurance premiums
			(a)In
			 generalSubsection (c) of
			 section 106 of the Internal Revenue Code of 1986 is amended by redesignating
			 paragraph (2) as paragraph (3) and by amending so much of such subsection as
			 precedes such paragraph (3) to read as follows:
				
					(c)Long-Term care
				benefits provided through flexible spending arrangements
						(1)In
				generalEffective on and after January 1, 2013, gross income of
				an employee shall not include employer-provided coverage for qualified
				long-term care services (as defined in section 7702B(c)) to the extent that
				such coverage is provided through a flexible spending or similar
				arrangement.
						(2)Premiums for
				long-term careQualified medical expenses for which reimbursement
				may be made by distributions from a flexible spending arrangement shall include
				amounts paid for long-term care
				coverage.
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2013.
			14.Individuals eligible
			 for TRICARE
			(a)In
			 generalSection 223(c)(1) of the Internal Revenue Code of 1986
			 (defining eligible individual), as amended by section 11, is amended by adding
			 at the end the following new subparagraph:
				
					(D)Special rule for
				individuals eligible for assistance under TRICAREFor purposes of subparagraph (A)(ii), an
				individual shall not be treated as covered under a health plan described in
				such subparagraph merely because the individual is eligible to receive hospital
				care, medical services, or prescription drugs under TRICARE Extra or TRICARE
				Standard and such individual is not enrolled in TRICARE
				Prime.
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			15.Certain
			 physician fees to be treated as medical care
			(a)In
			 GeneralSubsection (d) of section 213 of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 paragraph:
				
					(12)Pre-paid
				physician feesThe term medical care shall include
				amounts paid by patients to their primary physician in advance for the right to
				receive medical services on an as-needed
				basis.
					.
			(b)Effective
			 DateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			16.Allow both
			 spouses to make catch-up contributions to the same HSA account
			(a)In
			 GeneralParagraph (3) of section 223(b) of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 subparagraph:
				
					(C)Special rule
				where both spouses are eligible individuals with 1
				accountIf—
						(i)an
				individual and the individual’s spouse have both attained age 55 before the
				close of the taxable year, and
						(ii)the spouse is not
				an account beneficiary of a health savings account as of the close of such
				year,
						the
				additional contribution amount shall be 200 percent of the amount otherwise
				determined under subparagraph
				(B)..
			(b)Effective
			 DateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			17.High deductible
			 health plans renamed as HSA qualified health plans
			(a)In
			 generalThe following
			 sections of the Internal Revenue Code of 1986 are each amended by striking
			 high deductible health plan each place it appears and inserting
			 HSA qualified health plan:
				(1)Section
			 26(b)(2)(S).
				(2)Paragraphs (3) and
			 (5)(B)(ii) of section 106(e).
				(3)Section
			 223.
				(4)Section
			 408(d)(9).
				(b)Special
			 rulesThe amendments made by this section, the matter being
			 inserted shall bear the same case, number, font, and font size as the matter
			 being replaced.
			
